Order entered May 22, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01491-CR

                               DAVID ODEMWINGIE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F07-01267-Q

                                             ORDER
       We REINSTATE this appeal.

       On May 16, 2019, we abated for a hearing to determine why appellant’s brief had not

been filed. The following day, appellant filed a “Motion for Extension or Setting of Deadline

and Addition of Newly Appointed Appellate Counsel” which we shall treat as a motion to

substitute counsel and extend time to file a brief.

       We GRANT the motion and VACATE our May 16, 2019 order. The Clerk of the Court

is DIRECTED to REMOVE Russ Henrichs and SUBSTITUTE Michael Casillas as appointed

counsel for appellant. All future correspondence should be sent to Michael Casillas, 10100 N.

Central Expressway, Suite 230, Dallas, TX 75231.

       We ORDER appellant’s brief due on or before July 1, 2019.
       We DIRECT the Clerk to send copies of this order to the Honorable Tammy Kemp,

Presiding Judge, 204th Judicial District Court; Russ Henrichs; Michael Casillas, and to the

Dallas County District Attorney.



                                                /s/    BILL PEDERSEN, III
                                                       JUSTICE